Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00335-CR

                                            Richard LOPEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                      Trial Court No. 552274
                         Honorable Jason Roland Garrahan, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

AFFIRMED

           A jury found appellant Richard Lopez guilty of driving while intoxicated. Based upon the

jury’s recommendation, the trial court assessed appellant’s punishment at ten month’s community

supervision. We affirm.

                                               DISCUSSION

           We first note Lopez is pro se on appeal and he did not file an appellate brief despite being

given the opportunity to do so. After this court remanded the cause to the trial court, the trial court

scheduled an abatement hearing for September 28, 2018 and sent notice of the court’s setting to
                                                                                                     04-18-00335-CR


Lopez’s last known address. Lopez did not respond to the trial court’s docket call on September

28, 2018. The trial court found Lopez did not appear as ordered and made no effort to contact the

trial court, indicating a lack of interest in pursuing this appeal. Because Lopez did not respond to

the trial court’s notice of setting, the trial court was unable to review Lopez’s indigency. The trial

court concluded Lopez abandoned this appeal.

         Under these circumstances, we may consider the appeal without briefs pursuant to Texas

Rule of Appellate Procedure 38.8(b)(4). TEX. R. APP. P. 38.8(b)(4) (when “the trial court has

found that the appellant no longer desires to prosecute the appeal, … the appellate court may

consider the appeal without briefs, as justice may require”). Upon our review of the clerk’s

record, 1 we find no unassigned fundamental error.

                                                   CONCLUSION

         We affirm the trial court’s judgment.

                                                           PER CURIAM

DO NOT PUBLISH




1
 No reporter’s record was filed in this appeal. Lopez did not respond to this court’s order that he provide written
proof that he had designated and paid for a reporter’s record. See Tex. R. App. P. 37.3(c) (allowing appellate court to
“consider and decide those issues or points that do not require a reporter’s record for a decision”).

                                                         -2-